FILED
                                                                      MARCH 8, 2022
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

ANDREA J. CLARE,                             )
                                             )         No. 38102-1-III
                     Respondent,             )
                                             )
       v.                                    )
                                             )
KEVIN P. CLARE,                              )         UNPUBLISHED OPINION
                                             )
                     Appellant.              )

       STAAB, J. — Andrea Clare sought to renew the divorce court’s final stalking

protection order. Kevin Clare opposed the renewal. The trial court improperly used the

domestic violence protection order standard to grant the renewal. Under the correct

standard, the trial court’s findings do not support renewal. We do not address attorney

fees because they were not awarded by the trial court and we do not address Mr. Clare’s

procedural issues because we reverse and remand.

                                    BACKGROUND

       At the conclusion of Andrea and Kevin Clare’s divorce trial the trial court

imposed an Order of Protection—Stalking pursuant to RCW 7.92.020. Despite certain

concerning behaviors by Mr. Clare during the separation and divorce, such as monitoring

Ms. Clare’s location, the divorce trial court did not find domestic violence. The court
No. 38102-1-III
In re Marriage of Clare


imposed the stalking protection order on the basis of civil stalking factors, and not on the

criminal stalking factors necessary to find domestic violence. The order was imposed for

two years. The original order was not provided as part of this record for comparison.

       On January 28, 2021, prior to the expiration of the stalking protection order,

Andrea petitioned for renewal with an RCW 10.14.080(5) form requesting a ten year

extension. Andrea concedes that Kevin complied with the physical distance requirements

for two years. Much of her petition discusses factual issues resolved by the divorce. Post

dissolution behaviors cited in her petition include:

   (a) “Kevin unnecessarily contacts me on Family Wizard and uses it as a forum to

       harass me and cause me stress/anxiety associated with kid transfers and/or

       interpretation of our plan.” Clerk’s Papers (CP) at 2. Stating that she is “happy to

       supply various messages if necessary,” Andrea fails to actually assert any

       particular message or attach any Family Wizard message.

   (b) Kevin “has made shared parenting harder by disagreeing with everything I

       say/suggest. He claims we cannot deviate from the plan. He tells me he ‘cannot

       accommodate’ any of my suggestions.” CP at 2.

   (c) Kevin complained when she used the attorneys instead of Family Wizard to

       communicate about the kids. CP at 3.

   (d) The kids reported that Kevin got married and her youngest child called his new

       wife “mom.” CP at 3.

                                              2
No. 38102-1-III
In re Marriage of Clare


   (e) At a child soccer game, date unstated, Andrea noticed Kevin by chance walking a

      child to the restroom behind where she was sitting and he glared at her. CP at 3.

   (f) Kevin filed a legal malpractice action against Andrea. CP at 4. In that action, he

      filed a witness disclosure naming a witness who would explain how her

      relationship with George Telquist violated her ethical duties. CP at 4. He also

      filed a declaration attaching Judge Spanner’s inflammatory and embarrassing

      judicial conduct answer. CP at 4. The judge in the malpractice case issued an

      order denying sanctions that indicated the witness disclosure and declaration were

      harassing. CP at 5, 8. Andrea concludes that these two documents constitute “two

      separate occasions, Kevin’s conduct in the malpractice case was found to be

      harassment.” CP at 5.

   (g) Kevin filed a bar complaint against George Telquiest, date unstated. CP at 5.

      Also at an unknown date, her former law partner, Rob McMillen, received an

      anonymous envelope containing a copy of Mr. Telquiest’s motion/brief filed in the

      bar complaint case asking that Kevin Clare be deemed a vexatious grievant. CP at

      5. “Kevin did this to harass me.” CP at 5.

   (h) Kevin turns his back to his vehicle window during child exchanges to avoid

      looking in her direction. CP at 5. During one exchange, she was standing behind

      Kevin’s vehicle and he “took his vehicle out of park and put it in reverse so the

      back-up lights came on.” CP at 5-6. Other times, he parks far away from her

                                            3
No. 38102-1-III
In re Marriage of Clare


       during exchanges making the kids walk. CP at 6. He also maneuvers his vehicle

       to avoid her while driving. CP at 6.

   (i) When she fully pays child medical bills in excess of her portion, he requests the

       provider make refund to her so he can use his health savings account for his

       ordered portion. CP at 6.

   (j) He contacted her about claiming child care on taxes and asked the name of her

       child care provider. CP at 6.

       Ms. Clare’s reference to a finding of harassment by another court concerns an

order entered that denied CR 11 sanctions for two legal documents that were filed by Mr.

Clare’s attorneys in that collateral matter. The March 27, 2020, order denying CR 11

sanctions (Sanction order) quotes a declaration of George Telquist referencing divorce

findings and the divorce court’s stalking protection order. That quote cites divorce court

finding 173 that “Kevin engaged in numerous harassing behaviors since before the parties

separated, and throughout this case.” CP at 8-22. The Sanction order comments “Given

the larger case history [the divorce], the inclusion of the sex allegation [in the witness

disclosure] is harassing.” CP at 13-14. Secondarily, it explains that the 2019 “orphan”

declaration wrongfully impugns Andrea and Mr. Telquist and was “filed to harass Ms.

Clare and Mr. Telquist; if not worse.” CP at 15.

       In this case, Andrea Clare filed a memorandum of authorities on February 17,

2021 arguing renewal of the protection order under the Domestic Violence Prevention

                                              4
No. 38102-1-III
In re Marriage of Clare


Act, ch. 26.50 RCW. The memorandum attaches Judge Lohrmann’s January 8, 2020

hearing transcript where the court denied modification of decision making but granted

expanded visitation because Kevin Clare completed DV educational programs.

      After a hearing on the matter, the superior court granted renewal of the order, with

the modification that Mr. Clare could no longer contact Ms. Clare directly or through the

Family Wizard application, but instead must communicate issues about the parties’

children through a third person designated by Ms. Clare. In support of its renewal order,

the court made the following findings: “The Respondent has been found to have

committed two separate acts of harassment by the Spokane County Superior Court. This

Court finds such harassing behavior constitutes ongoing acts of Stalking and is Domestic

Violence as defined in RCW 26.50.010(3) which thereby warrants the extension

requested by the Petitioner.” CP at 109.

      Mr. Clare appeals.

                                       ANALYSIS

      Mr. Clare’s primary allegation on appeal is that the trial court abused its discretion

by renewing the stalking no-contact order. We agree for two reasons. First, the trial

court based its renewal on a finding of domestic violence under ch. 26.50 RCW, when the

prior order was a stalking no-contact order under ch. 7.92 RCW, in which no domestic

violence was found. Second, the trial court’s findings do not support renewal of a

stalking no-contact order. The definition of harassment for purposes of CR 11 sanctions

                                             5
No. 38102-1-III
In re Marriage of Clare


is different from the definition of harassment for purposes of a stalking no-contact order

under RCW 7.92.020.

       A trial court’s decision to grant, renew or extend a protection order is a matter of

judicial discretion. In re Marriage of Freeman, 169 Wn.2d 664, 671, 239 P.3d 557

(2010). A trial court abuses its discretion when its decision is manifestly unreasonable or

based on untenable grounds. In re Marriage of Littlefield, 133 Wn.2d 39, 46-47, 940

P.2d 1362 (1997). “A court’s decision is based on untenable reasons if it is based on an

incorrect legal standard or the facts do not meet the requirements of the correct standard.”

Id. at 47 (quoting State v. Rundquist, 79 Wn. App. 786, 793, 905 P.3d 922 (1995); Juarez

v. Juarez, 195 Wn. App. 880, 890, 382 P.3d 13 (2016).

       Where the court held a hearing and weighed evidence, we assess whether

substantial evidence supports the court’s decision. In re Marriage of Rideout, 150 Wn.2d

337, 351, 77 P.3d 1174 (2003). “Substantial evidence is evidence in sufficient quantity to

persuade a fair-minded, rational person of the truth of the declared premise.” In re

Welfare of T.B., 150 Wn. App. 599, 607, 209 P.3d 497 (2009). On sufficiency challenge,

evidence is viewed in the light most favorable to the responding party on appeal.

Structurals Nw., Ltd. v. Fifth & Park Place, Inc., 33 Wn. App. 710, 716, 658 P.2d 679

(1983). Reviewing courts defer to the trial court’s determinations on the weight of the

evidence, witness credibility and conflicting testimony. State v. Camarillo, 115 Wn.2d

60, 71, 794 P.2d 850 (1990).

                                             6
No. 38102-1-III
In re Marriage of Clare


       Problematically throughout Andrea and Kevin Clare’s litigation appeals, the

parties often “confuse” the various types of protection orders and their applicable

standards. As we noted in Marriage of Clare, No. 36814-9-III (Wash. Ct. App. Dec. 28,

2021) (unpublished), www.courts.wa.gov/opinions/pdf/368149_unp.pdf, Andrea Clare

petitioned for, and was granted a stalking no-contact order under ch. 7.92 RCW. The

trial court explicitly did not find domestic violence when rendering its decision on the

dissolution and no-contact order. Despite these explicit findings, Andrea Clare and her

attorney continue to argue that the no-contact order and subsequent renewal are governed

by the laws concerning domestic violence protection order under ch. 26.50 RCW. While

the two chapters have similar procedures and presumptions for renewal, the findings

necessary to support the two orders are different. See RCW 7.92.130(2) (upon petition

for renewal, respondent has burden to show that acts of stalking will not continue); RCW

26.50.060(3) (court shall grant petition for renewal unless respondent proves by a

preponderance of the evidence that the respondent will not resume acts of domestic

violence).

       Whereas domestic violence behavior may generally encompass various acts of

stalking, the terms are not interchangeable. For the purposes of a domestic violence

protection order under RCW 26.50.010(3), domestic violence stalking is defined by the

criminal statute, RCW 9A.46.110. It does not include civil stalking. The definition of

civil stalking is broader than the definition of criminal stalking. For purposes of a

                                              7
No. 38102-1-III
In re Marriage of Clare


stalking no-contact order, stalking includes both the criminal definition of stalking under

RCW 9A.46.110, and civil stalking conduct involving “repeated or continuing contacts,

attempts to contact, monitoring, tracking, keeping under observation, or following of

another” that causes reasonable fear. RCW 7.92.020(4)(c).

       In this case, the initial no-contact order was based on acts of stalking that were not

found to be domestic violence. Marriage of Clare, No. 36814-9-III, slip op. at 8. When

a different trial court “renewed” the order, it erroneously found that domestic violence

was “ongoing” despite the lack of a domestic violence finding in the underlying order.

Thus, it erroneously applied a domestic violence standard in the first instance on renewal.

The application of an incorrect legal standard is an abuse of discretion. Littlefield, 133

Wn.2d at 46-47.

       The superior court also abused its discretion because its findings do not support

the renewal of the no-contact order. The trial court based its renewal of the stalking no-

contact order on a finding that:

       The Respondent has been found to have committed two separate acts of
       harassment by the Spokane County Superior Court. This Court finds such
       harassing behavior constitutes ongoing acts of Stalking and is Domestic
       Violence as defined in RCW 26.50.010(3) which thereby warrants the
       extension requested by the Petitioner.[1]

CP at 114.

       1
         Andrea Clare argues that this was not the only finding and points to other
allegations made in the petition, but the trial court did not find those allegations to be true
or sufficient to support renewal of the order.

                                               8
No. 38102-1-III
In re Marriage of Clare


       The collateral findings in a Spokane County matter were made in the context of a

motion for CR 11 sanctions. To the extent that the Spokane County Court found certain

filed documents to be harassing, the legal standard under CR 11 is different from the

definition of harassment under RCW 7.92.020. As we noted above, harassment under the

stalking no-contact statute includes a course of conduct involving “repeated or continuing

contacts, attempts to contact, monitoring, tracking, keeping under observation, or

following of another” that causes reasonable fear. RCW 7.92.020(4)(c). Under CR 11,

an attorney who signs a pleading, motion, or legal memorandum thereby certifies that the

document is “not interposed for any improper purpose, such as to harass or to cause

unnecessary delay or needless increase in the cost of litigation.” CR 11(a)(3). As such,

the collateral CR 11 findings denying sanction did not constitute findings of harassment

for the purposes of a no contact order renewal in this instance.

       The trial court abused its discretion by applying the wrong legal standard, and

entering findings that do not support renewal of a stalking no-contact order. We

therefore reverse the trial court’s order and remand for further proceedings. On remand,

the parties are free to present evidence and argument to support the renewal or

termination of the stalking no-contact order originally entered in April 2019. Because we

are reversing the superior court’s order renewing the stalking no-contact order, we do not

address the remaining issues presented by Mr. Clare.

       Reverse and Remanded.

                                             9
No. 38102-1-III
In re Marriage of Clare


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




                                            _________________________________
                                                    Staab, J.

WE CONCUR:



_________________________________
      Lawrence-Berrey, J.


_______________________________
      Siddoway, A.C.J.




                                           10